Chief Justice Robertson
delivered the opinion of thé court.
The defendant in error did not seek a specific execution, and it is probable he could have gotten it if he had desired it.
Triplett, for plaintiff.
There was a memorandum, in writing of the contract. But if there had not been, the contract was not void. As the defendant in error was willing to carry the contract into specific executiou, Jhe chancellor did right in refusing to rescind it. But he erred in decreeing a specific execution, as neither party asked for it. He also erred in decreeing to the defendant $100.
1st. Because he did not ask for it.
2d. Because he disclaimed any right to it.
3d. Because it seems that the specie amount actually due, was less than $100.
The court ought to have dissolved the injunction, and dismissed the bill; all more than that was error neous, as the record stands.
Decree reversed, and cause remanded for a decree, according to this opinion.